Citation Nr: 0108086	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 due to 
an additional disability resulting from a disease or an 
injury or aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination at the Houston VA Medical 
Center in 1987.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1962 to 
October 1963.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In September 2000, the Board remanded 
this matter to the RO for additional development.  The claim 
has returned following that additional development.  


REMAND

The Board observes that in December 1998, the veteran 
requested a hearing before a Member of the Board at the local 
Regional Office.  The veteran specifically noted that he 
would except (sic) a video conference hearing before a Member 
of the Board.  On April 7, 2000, the RO notified the veteran 
that the video conference hearing was scheduled for May 8, 
2000.  The veteran did not show for that hearing.  However, 
in a statement received by the RO on April 25, 2000, the 
veteran indicated that he no longed wanted a video conference 
hearing and indicated that he wanted a personal hearing 
before a Member of the Board.  Because there is no statement 
from the veteran or his representative withdrawing the 
hearing request, the RO should schedule the veteran for a 
personal hearing before a traveling member of the Board, as 
to his claim of entitlement to disability compensation under 
38 U.S.C.A. § 1151.  See 38 C.F.R. § 20.700(e) (2000). 

To ensure full compliance with the due process requirements, 
the case is remanded to the RO for the following development: 

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the local Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



